 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)326-0857
 4   Fax: (661)326-0936
     Email: dtorres@lawtorres.com
 5
     Attorney for:
 6   DAVID JOHN CANNON
 7                                   UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                       Case No. 1:16-CR-00183-DAD-BAM
11                      Plaintiff,
12           v.                                       STIPULATION AND ORDER TO
                                                      CONTINUE SENTENCING HEARING
13    DAVID JOHN CANNON,
14                      Defendants.
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
17   DROZD AND MEGAN RICHARDS, ASSISTANT UNITED STATES ATTORNEY:
18          COMES NOW Defendant, DAVID JOHN CANNON, by and through his attorney of

19   record, DAVID A. TORRES hereby requesting that the sentencing hearing currently set for

20   Monday, November 5, 2018, be continued to Tuesdsay, November 13, 2018.

21          I am currently engaged in a homicide jury trial before the Honorable Joseph Kalasian in

22   Tulare County Superior Court in the matter of People v. Andreas Espindola; VCF158291, and

23   expected to be in trial through Wednesday, November 7, 2018. I have spoken to AUSA Megan

24   Richards, and she has no objection to the continuance.

25   ///

26   ///

27   ///

28   ///
                                                      1
 1
           IT IS SO STIPULATED.
 2                                                         Respectfully Submitted,
     DATED: 11/1/18                                        /s/ David A Torres      ___
 3                                                         DAVID A. TORRES
                                                           Attorney for Defendant
 4
                                                           DAVID JOHN CANNON
 5

 6
     DATED: 11/1/18                                        /s/Megan Richards __ ________
 7                                                         MEGAN RICHARDS
 8                                                         Assistant U.S. Attorney

 9

10                                           ORDER
11

12         IT IS HEREBY ORDERED that the sentencing hearing currently set for Monday,
13   November 5, 2018 be continued to Tuesday, November 13, 2018.
14   IT IS SO ORDERED.
15
        Dated:   November 1, 2018
16                                                UNITED STATES DISTRICT JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
